DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

[2]	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 February 2022 has been entered.


Notice to Applicant

[3]	This communication is in response to the Amendment and the Request for Continued Examination (RCE) filed 12 February 2022. It is noted that this application benefits from Provisional Patent Application Serial Nos. 62/662,209, 62/668,247, 32/703,846 filed 24 April 2018, 7 May 2018, and 26 July 2018, respectively. Claims 1-27, 29, 32, 34-36, 38-49, 51-53, and 59 have been cancelled. Claims 28, 30-31, 33, 37, 50, 54, 60, and 65-68 have been amended. Claim 71 has been added. The Information Disclosure Statement (IDS) filed 23 March 2022 has been entered and considered. Claims 28, 30-31, 33, 37, 50, 54-58, and 60-71 are pending.

Response to Remarks/Amendment

[4]	Applicant's remarks filed 12 February 2022 have been fully considered and are persuasive. The rejections maintained in the previous Office Action mailed 19 August 2021 have been overcome by the amendments to the subject claims and are withdrawn below.

A rejection of the pending claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is entered in response to amendment below. See Examiner’s guidance below.
 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


[5]	Claims 28, 30-31, 33, 37, 50, 54-58, and 60-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 28 as presented by amendment recites “...performing an image analysis operation on the accessed satellite image data to determine a type and capacity of production facilities for unprocessed crop products at the one or more locations...”. Claim 28 subsequently recites “...generating a training set of data comprising historic crop information and current crop information based on the image analysis operation performed on the satellite image data...”. The claim is rendered indefinite because it is not clear how an image analysis operation on satellite imagery limited to determination of types and capacities of production facilities for unprocessed crop products relates to the generation of historic and current crop information. In particular, paragraph [0058] indicates that a factor in assessing local demand for processed and unprocessed crop products includes a number and capacities of production facilities for processed crop products. The supportive disclosure does not further clarify how historic and current crop information is or can be derived from a number and capacities of processing facilities. Paragraphs [0103]-[0108] disclose that historic and current crop information that is utilized to train the price model is derived from satellite imagery taken over a time frame. However, this disclosure does not provide a relationship or process by which historic and current crop information is generated based on image analysis that determines a type and capacity of production facilities for unprocessed crop products. Accordingly, claim 28 is indefinite. 

NOTE: For Applicant’s benefit, Examiner notes that amendments to clarify that a first image analysis operation generates a type and capacities of facilities for processing unprocessed crop product (Specification paragraph [0058]) and that a second image analysis operation is applied to generate historic and current crop information (Specification paragraphs [0103]-[0108]) and that both (facilities and crop information) serve to form the training set used to train the pricing model to predict future pricing based on current satellite imagery would serve to overcome the rejection under 35 U.S.C. 112(b). Applicant is encouraged to contact the Examiner to discuss amendments to this effect and expedite prosecution of the instant application. 
 
Independent claims 30-31 and 33 when analyzed in the manner described above for claim 28 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Dependent claims 37, 50, 54-58, and 60-71 inherit and fail to remedy the deficiencies of their respective parent claims through dependency and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     
[6]	Previous rejection of claims 28, 30-31, 33, 37, 50, 54-58, and 60-70 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention has/have been overcome by the amendments to the subject claims. The rejection(s) is are withdrawn.





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[7]	Previous rejection of claims 28, 30-31, 33, 37, 50, 54-58, and 60-70 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea has/have been overcome by the amendments to the subject claims and is/are withdrawn. 


Claim Rejections - 35 USC § 103

[8]	Previous rejection(s) of claims 28, 30-31, 33, 37, 50, 54-58, and 60-64 under 35 U.S.C. 103 as being unpatentable over McNew (United States Patent Application Publication No. 2012/0246050) in view of Bachu et al. (United States Patent Application Publication No. 2011/0208636) have been overcome by the amendments to the subject claims and is/are withdrawn.


Allowable Subject Matter

[9]	Claims 28, 30-31, 33, 37, 50, 54-58, and 60-71 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claims 28, 30, 31 or 33. 

The most closely applicable prior art of record is referred to in the Office Action mailed 7 January 2021 as McNew (United States Patent Application Publication No. 2012/0246050). McNew provides a system and method for executing an agricultural product marketplace which includes determinations of pricing of goods at different locations by adjusting costs/prices based on a determined transportation cost and storage cost at various locations in the supply chain. The adjusted pricing is reasonably a form of translated price in the context of the instant application. 

While McNew is similar to the instant application in many respects, there are clear patentable distinctions. Specifically, while McNew calculates an adjusted price based on transportation costs and storage costs of a commodity, McNew fails to disclose a pricing adjustment based on assessed production capacities at a plurality of production facilities for processing a raw good into a finished second agricultural product. By extension, McNew fails to disclose machine learning algorithms to assess production and crop information to determine a processing adjustment with respect to a first crop product that is a pre-curser to the finished product.
Conclusion

[10]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Meymandpour et al., The impacts of Electronic Marketplaces in globalization age Examples from agricultural web portals, 01-Aug-2009, 2009 2nd IEEE International conference on Computer Science and information Technology, pp. 109-113 (Year: 2009)

Relevant Teachings: Meymandpour et al. provides a review study of web portal impacts on pricing in diverse agricultural marketplaces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683